Citation Nr: 1813754	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  15-22 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include as due to ionizing radiation. 

2.  Entitlement to service connection for prostate cancer, to include as due to ionizing radiation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1955 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran filed a notice of disagreement (NOD) with the rating decision in August 2014.  A statement of the case (SOC) was issued in April 2015, and the Veteran perfected his appeal in June 2015.  The case was subsequently transferred to the RO in Louisville, Kentucky. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's bladder cancer did not have its onset during active service, and is not related to his active service, to include exposure to ionizing radiation.  

2.  The Veteran's prostate cancer did not have its onset during active service, and is not related to his active service, to include exposure to ionizing radiation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bladder cancer have not all been met.  38 U.S.C. § 1110, 1112, 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2017).

2.  The criteria for service connection for prostate cancer have not all been met.  38 U.S.C. § 1110, 1112, 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his bladder and prostate cancer were caused by his exposure to ionizing radiation while in-service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods. First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed veterans.  38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d). Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

A "radiation-exposed veteran" is defined as either a veteran who while serving on active duty, or an individual who while serving on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946. 38 C.F.R. § 3.309(d)(3)(ii). 

The Board finds that in this case, the Veteran does not qualify as a "radiation-exposed veteran."  The Veteran was not involved in the occupation of Hiroshima, Japan, or Nagasaki, Japan, and was not a prisoner of war during World War II.  However, the Veteran indicated on his Radiation Risk Activity Information Sheet that he was exposure to radiation from atmospheric and/or underwater detonation of a nuclear device between March 1956 and January 1959.  VA contacted the Defense Threat Reduction Agency (DTRA) to determine if the Veteran had participated atmospheric nuclear testing during his Air Force service.  DTRA identified seven atmospheric test series that occurred during the Veteran's active service, but determined that the Veteran was not present at these test series.  As such, DTRA determined that historical records do not document the Veteran's participation in atmospheric nuclear testing.  

The Board finds the DTRA report the most probative evidence in establishing whether the Veteran qualifies as a "radiation exposed veteran,"  as DTRA considered the Veteran's lay statements and his service personnel records.  In addition, the Board notes that although the Veteran completed the atmospheric nuclear testing portion of the Radiation Risk Activity Information Sheet, he did not indicate he witnessed any tests.  In the Veteran's lay statements, he indicated his radiation exposure was from weapons modification and cleaning and maintenance that he performed in his occupation as a nuclear weapons specialist, which is discussed in further detail below.  

Based on the above evidence, the Board finds that the Veteran is not a "radiation-exposed veteran."  Therefore, the Veteran is not entitled to presumptive service connection based on radiation exposure.  38 C.F.R. § 3.309(d),   

The Veteran was diagnosed with bladder cancer in 2011 and prostate cancer in 2004.  Both of these diseases are "radiogenic disease" as defined in 38 C.F.R. § 3.311(b)(2).  The Veteran contends that he was exposed to ionizing radiation in his occupation as a nuclear weapons specialist.  The Air Force Safety Center (AFSC) determined that the Veteran had the potential to be exposed to ionizing radiation from his duties as a nuclear weapons specialist.  As such, the provisions of 38 C.F.R. § 3.311 apply. 

The provisions of 38 C.F.R. § 3.311 provide for development of claims based upon a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The purpose of these provisions is to relieve claimants of the burden of having to submit evidence to show that their disease may have been induced by radiation.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  The governing regulation essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made. 

In addition, the regulation states that if a veteran was exposed in service to ionizing radiation and, after service, developed one of the specifically enumerated radiogenic diseases stated above, his claim is then referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  The Under Secretary for Benefits may request an advisory opinion from the Under Secretary of Health.  The Under Secretary for Benefits shall render an opinion stating whether it is as least as likely as not that the Veteran's disease resulted from exposure to ionizing radiation in service based upon sound scientific and medical evidence supporting the conclusion, or that there is no reasonable possibility that the veteran's disease resulted from radiation exposure.  38 C.F.R. § 3.311(c).  

In this case, all the appropriate records were requested, and the case was referred to the Department of the Air Force for a report on radiation exposure/dose inquiry.  The Air Force Medical Support Agency stated that they were unable to find any external or internal radiation exposure data for the Veteran.  However, the Air Force Safety Center (AFSC) determined that the Veteran had the potential to be exposed to ionizing radiation from his duties as a nuclear weapons specialist.  Based on this potential, the AFSC provided an estimated maximum total effective dose equivalent (TEDE) of approximately 4.0 rem, and a separate extremity dose (hands/forearm) of 12.9 rem.  The memorandum noted that the annual TEDE limit for occupational exposed individuals is 5 rem per year and the annual extremity dose limit for occupational individuals is 50 rem per year.  

In July 2013, the VA Director, Compensation Service forwarded the Veteran's claims file to the Under Secretary for Health to furnish an opinion on whether it is likely, unlikely, or as likely as not, that the Veteran's prostate cancer and bladder cancer are the result of occupational exposure to ionizing radiation during active military service.  The Director, Post-9/11 Era, Environmental Health Programs responded to the request and stated that it was unlikely that the Veteran's bladder and prostate cancer can be attributed to radiation exposure while in military service.   In reaching this determination, the Director noted that according to the Health Physicals Society position statement, Radiation in Perspective, revised August 2004, for radiation doses below 5-10 rem (which includes occupation and environmental exposures), risk of health effects are either too small to be observed or are nonexistent.  

In an August 2013 advisory opinion, the Director, Compensation Service reviewed the Veteran's claims file.  After reviewing the Veteran's medical and military history, as well as the dose estimates provided, the Director determined that there is no reasonable possibility that the Veteran's bladder and prostate cancer can be attributed to his ionizing radiation exposure while he was in-service.  

Upon review of the entire evidence of record, to include the treatment records, lay statements of the Veteran, records of his ionizing radiation exposure, and the medical opinions of record, it is clear that the Veteran was exposed to ionizing radiation during his period of active service.  However, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bladder and prostate cancer as a result of his exposure to ionizing radiation.  The Board finds that the July 2013 opinion issued by the VA Director of the Post 9-11 Era Environmental Health Program is the most probative evidence of record.  The opinion considered the relevant evidence and was supported by a compelling explanation. 

The Board has considered the Veteran's statements that his bladder and prostate cancer were caused by his exposure to radiation in service.  However, whether the Veteran's cancer is related to his radiation exposure is a complex medical questions, and is not within the knowledge of a lay person or determinable by observation with one's senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Veteran's statement is not competent evidence and not probative.  

The Board has also considered whether service connection for the Veteran's bladder and prostate cancer can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service on a direct basis.  Service treatment records do not contain any symptoms of or treatment for bladder or prostate cancer.  The Veteran was not diagnosed with bladder cancer until 2011 and prostate cancer until 2004, 33 and 26 years after service, respectfully.  In addition, the Veteran has not attributed his current bladder and prostate cancer to any in-service event or injury other than his in-service exposure to ionizing radiation, which has already been addressed above.  The claims file does not contain any competent evidence relating the Veteran's bladder or prostate cancer to his service.  

The preponderance of the evidence weighs against a grant of service connection for the Veteran's bladder and prostate cancer on any basis.  As such, the claims of entitlement to service connection for bladder and prostate cancer must be denied.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.  

					ORDER

Entitlement to service connection for bladder cancer is denied. 

Entitlement to service connection for prostate cancer is denied.  



____________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


